Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “and a second guide pipe part configured to guide the medium from the medium flow path to an outside of the sealed space are provided” is improper grammatically.  Specifically, “the ending phrase “are provided” is grammatically unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 27, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Ghosh et al. (U.S. PGPub 2007/0284091) in view of Attlesey (U.S. Patent 8,654,529).
Regarding claim 23, Ghosh teaches a cooling system (fig. 4) comprising a cooling structural body (element 26) including a heat radiating part (element 28) having a mounting surface (element 24) on which an electronic component (element 22) is directly or indirectly mounted (per fig. 2-3), and a medium flow path (flow path created in structure fig. 4) through which a medium (“cooling fluid” para. 0027) can flow is provided in the heat radiating part (per fig. 4); and a medium flow supply part (element 48) configured to allow a medium to flow in the medium flow path of the cooling structural body (per fig. 4), and a first guide pipe part (pipe from element 50 through 48 to toward 30) configured to guide the medium to the medium flow path positioned inside the cooling structural body (as shown the flow is directed to go inside element 26) and a second guide pipe part (pipe attached to 500 heading directly to element 50) configured to guide the medium from the medium flow path to an outside of the sealed space are provided (per fig. 4, note that the flow for the design can go either way so either may be in or out para. 0027).
Ghosh does not expressly teach a housing which is a sealed space and in which both the electronic component and the cooling structure body are disposed and the first pipe is designed to guide the medium to the flow path inside the housing and the second  guide pipe guides the medium to outside of the sealed space.  Attlesey teaches a housing (element 12) which is a sealed space (per figures, examiner notes that the term “sealed space” merely requires having an enclosure and does not require any specific level of sealing) and in which both the electronic component (element 106) and the cooling structure body (ends of elements 134) are disposed and the first pipe (element 26) is designed to guide the medium to the flow path inside the housing and the second  guide pipe (element 20) guides the medium to outside of the sealed space.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ghosh to have element 50 remote as the heat exchanger of element 24 of Attlesey, the motivation to do so is to disposed of the heat away from the electronics and not negatively affect the system. 
Regarding claim 24, Ghosh teaches the medium flow supply part has a medium flow generator or a pressure-feed mechanism (per para. 0027 a pump meets this broad limitation).
Regarding claim 27, Ghosh teaches the medium flow supply part is configured to supply water into the medium flow path of the cooling structural body (per para. 0025).
Regarding claim 31, Ghosh teaches the medium flow path has a part where a hole cross-sectional area of the medium flow path on a medium inlet side is larger than a hole cross-sectional area of the medium flow path on a medium outlet side (per fig. 4 the inlet at 54 is larger than outlet entering the adaptor end going to element 50).
Regarding claim 34, Ghosh teaches the heat radiating part has a protruding part (the bent /curved outwardly parts of element 28) in which the medium flow path is provided, and a second opening part (where the outlet/tapering of element 30) which forms a medium outlet part of the medium flow path is positioned on an edge of the protruding part (per fig. 4, examiner notes this is an extremely broad limitation and the taught structure reads on it).
Regarding claim 35, Ghosh does not expressly teach a chimney member having a through hole is provided to a second opening part which forms a medium outlet part of the medium flow path, and the medium flow path and the through hole formed in the chimney member communicate with each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the piping and orientation of the elements such that a chimney member as part of the medium outlet part of the medium flow path (such creation inherently requires it to include a “through hole) as such only requires turning part of the outlet flow path upward, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Doing such would be obvious to take advantage of the well-known chimney effect to improve heat cooling (Li U.S. PGPub 2010/0060130 paragraph 0057-0058 is evidence of such).
Regarding claim 36, Ghosh teaches a pipe member (connector/adaptor element in fig. 4 between element 48 and 30) having a through hole (hollow internal section) is provided to a first opening part (end attached to element 48) which forms a medium inlet part of the medium flow path, and the medium flow path and the through hole of the pipe member communicate with each other (per fig. 4).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over by Ghosh et al. (U.S. PGPub 2007/0284091) in view of Attlesey (U.S. Patent 8,654,529), and further view of Glovatsky (U.S. patent 7,329,033).
Regarding claim 28, Ghosh does not expressly teach the cooling structural body and the medium flow supply part are provided on a vehicle, and the medium flow supply part is configured to supply running air generated at a time of running of the vehicle to the medium flow path (examiner notes that Gosh does teach providing running air at time of use (per paragraph 0027).
Glovatsky teaches the cooling structural body and the medium flow supply part are provided on a vehicle (abstract) and the medium flow supply part is configured to supply running air generated at a time of running of the vehicle to the medium flow path (col. 5, ln 55-63).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ghosh be used in a vehicle and to provide fluid movement while in use, the motivation to do so is to use the system to cool known electronic systems such a vehicle system while they are being used and generating heat.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. PGPub 2007/0284091) in view of Attlesey (U.S. Patent 8,654,529), and further view of Zhang.
Regarding claim 33, Ghosh does not teach a heat insulating member is provided on at least one of a first opening part which forms a medium inlet part of the medium flow path and a second opening part which forms a medium outlet part of the medium flow path.
Zhang teaches a heat insulating member (element 10) is provided on at least one of a second opening part which forms a medium outlet part of the medium flow path.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ghosh to have the taught insulated end of Zhang, the motivation to do so is to prevent heat transfer to other areas.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763